The year that has elapsed since the forty-
seventh session of the General Assembly was noteworthy for
the further growth in the authority and the effectiveness of
the United Nations. It testifies, in our view, to the deep
understanding that the members of the world community
have about the need for close, constructive cooperation in
the name of a better future. As I look around this Hall, in
which, for the first time, a Head of State of a sovereign
Tajikistan is speaking, the words of the great poet Saadi
come to my mind:
"The sons of Man are but one body
For the Creator made us all from but one beginning".
Now that I find myself here, in the centre for settling
the problems of the whole world, I should first of all like to
congratulate Mr. Samuel Insanally, the Permanent
Representative of Guyana, on his election to the presidency
of the General Assembly. Allow me to express the hope
Forty-eighth session - 30 September l993 5
that this session, under your skilful leadership, Mr. President,
will achieve tangible, successful results for the good of all
mankind. I should also like to draw attention to the
excellent work done by Mr. Stoyan Ganev, President of the
General Assembly at its last session; Mr. Ganev both
energetically and effectively guided the deliberations on
complex political problems.
It is with great satisfaction that I greet
Mr. Boutros Boutros-Ghali, Secretary-General of the United
Nations, and express to him our sincere gratitude for his
tireless efforts to resolve the conflicts in various parts of the
world, not excluding my own country.
The Republic of Tajikistan is taking its first steps as a
subject of international law. It is with deep satisfaction that
I note that we have been granted an equal voice in the
commonwealth of nations, and we are aware that this
honourable right imposes significant duties on us.
The two years of our independence, in addition to
moments that are undoubtedly positive, have also entailed
the harsh trials that my patient and peace-loving people are
now going through. It is for the historians to study the root
causes, the reasons for the situation in Tajikistan today. I
think that my job is to point out just one thing: those whom
we believe, on the basis of the law in force in the Republic
of Tajikistan, to be guilty of unleashing civil war are guilty
of grossly violating the very foundations of any modern
society, namely the primacy of law.
As in any civil war, in the civil war in Tajikistan there
can be no victors. Our urgent task as a nation is to heal, as
quickly as possible, the bloody wounds that it has inflicted
on our country.
The attention the community of nations is paying
Tajikistan is understandable. Nor should we be surprised at
the variety of opinions we hear when events in the Republic
are being analysed. I should like to shed some necessary
light on a number of issues.
Now that we have set out on the path of independent
development, we have run up against the enormous political
and socio-economic problems of the transitional period.
Our national economy was built up as just one small
part of the enormous economic complex of the former
USSR, and was basically a provider of raw materials. With
the collapse of those economic ties, our Republic has come
face to face with many almost insoluble problems. There
has been a catastrophic drop in the standard of living, which
could hardly fail to lead to an increase in social tension.
The power struggle that developed at the same time and
the attempts to seize power illegally, by force and
undemocratically, have split society apart and led to a
senseless, fratricidal war. The results of this we know:
thousands of broken lives, thousands of dead and wounded,
refugees and missing. Immeasurable political, social and
economic harm has been done to the Republic.
The internal instability has become the main reason for
the economic and political chaos, the total legal confusion
and the sharp drop in production. The future of our people -
the future of Tajik statehood - has been put in jeopardy.
The sixteenth session of the Supreme Council of the
Republic of Tajikistan, which was held in these conditions,
laid fundamentally new foundations for establishing peace
and civil harmony in our country. The Supreme Council has
decided in favour of solving all political, social and
economic problems solely within the framework of the
constitution. A number of important laws have been adopted
that are designed to afford citizens social protection and to
return them to their homes and peace-time jobs.
In accordance with the Constitution, we have elected a
leadership for the Supreme Council and formed a
Government. Today our society and our people have
become aware that the highest power in the State should be
the law, and only the law.
As the Head of State, I declare, from this rostrum, that
we shall adhere to the fundamental principles of the Final
Act of the Helsinki Conference and the Paris Charter and
other international instruments for the defence of law. We
are determined to carry out democratic transformations in
our country and to acknowledge and respect philosophical,
religious, ideological and political choice as an inalienable
right of the individual.
Working under the constant pressure of political and
socio-economic problems, we have succeeded in a short time
in removing the economic blockade from all the regions of
the Republic and have begun rebuilding our destroyed
national economy and instituting economic reforms in order
gradually to introduce a free market.
From the beginning of the restoration of our Republic,
our Parliament has adhered to the principle of the primacy
of law, and in so doing has passed a number of measures,
while the Presidium of the Supreme Council has laid down
6 General Assembly - Forty-eighth session
three special decrees on amnesty. Does not this show that
we are acting to resolve through political means the
problems that have accumulated in our country? We are
prepared for dialogue with all the social forces in our
country to achieve national reconciliation, civil harmony and
stability in Tajikistan.
We would like to cooperate constructively with forces
of any political orientation acting within the framework of
existing law and respecting generally accepted principles of
democracy. I would like to inform the world community
that Tajikistan is actively working to improve its election
laws and to prepare a draft new Constitution in which
maximum attention will be given to all problems related to
guaranteeing and protecting inalienable human rights.
In terms of settling our domestic political problems, we
are seriously concerned over the attempts at regionalization
of the internal conflict in Tajikistan, a conflict which is still
going on in a number of areas along the Tajik-Afghan
border. The outbreak of the conflict this summer brought
dozens of deaths.
Allow me briefly to tell the Assembly my view of the
essential reasons for the tensions along and inside the border.
Everyone knows that until recently Tajikistan had been
systematically subjected to unprovoked acts of armed
intervention from the territory of a neighbouring country.
Naturally, we understand its internal difficulties related to
establishing a centralized State administration. But facts
cannot be denied, and we have now been faced with the
need seriously to deal with the question of self-defence.
We are not hatching any hostile plan with regard to
Afghanistan. The measures which we have taken and are
taken to strengthen the defence of our border - which is also
a border of the Commonwealth of Independent States (CIS) -
do not go beyond what is laid down in Article 51 of the
United Nations Charter and are fully in keeping with
generally accepted norms of international relations.
But this, of course, does not mean that that is the only
way to solve the problem. And here we are encouraged by
the notable speed-up in the negotiating process with the
authorities in Kabul. We have achieved a number of
positive agreements on a broad spectrum of questions,
including normalizing the situation along the Tajik-Afghan
border. We think that a permanent, substantive dialogue
with the leadership of the Islamic State of Afghanistan will
help us remove some other well-known irritants.
It is most unfortunate that huge resources are still being
spent to support destructive elements based on the territory
of Afghanistan. Having gone there from Tajikistan, they are,
with the help of extremist groups and the forces of
international terrorism, hatching plans forcibly to change the
State structure in our country. A legitimate question arises:
is it not wiser to use these resources to build rather than to
destroy?
Another of our problems is that of the Tajik refugees in
Afghanistan. There are many versions of how they ended up
on the territory of Afghanistan, but that is not the main
point, which is that they should return to their homeland as
quickly as possible. We express our sincere thanks to the
Administration of Afghanistan and to the United Nations
High Commissioner for Refugees, who are giving serious
attention to those people. As of the middle of September,
more than 35,000 Tajik refugees - more than half the total -
had returned to their permanent homes from Afghanistan.
We hope that the process of voluntary return will continue
and that with the support of the authorities of Afghanistan
and of the United Nations High Commissioner for Refugees,
we shall in the near future be able to put an end once and
for all to this painful question.
We have already completed our preparation for signing
a trilateral agreement between Tajikistan, Afghanistan and
the United Nations High Commissioner for Refugees. We
hope that the agreement will be signed as soon as possible.
From this United Nations rostrum, I should like to say
one more thing in this regard. We are firmly convinced that
the support of the Administration of Afghanistan in efforts
to restore peace to the Afghan land, which has suffered so
much, would be in the interests not only of that country but
of the region and of the entire world. There was a time
when some States spent a great deal of resources on war in
Afghanistan. In my view, the time has come to help restore
a peaceful life there. A restless, unstable Afghanistan is a
threat - and not only to Tajikistan.
Regarding our participation in the CIS, I must
emphasize that Tajikistan is in favour of strengthening the
Commonwealth while observing full respect for the
sovereignty and independence of its member States. In this
context, I should like to point out the significance of two
areas of our activities within the framework of the CIS,
activities which are critically important for Tajikistan. I am
talking about relations with Russia and with the Central
Asian States.
Forty-eighth session - 30 September l993 7
Russia, as a permanent member of the Security Council,
has undergone great trials in taking upon itself the
maintenance of peace and stability in virtually all the space
and territory of the former Soviet Union. Therefore, the
peoples of the former Soviet Union, including Tajikistan,
commend and welcome the peace-keeping efforts made by
Russia.
A positive role in stabilizing the situation in our country
has been played by the brotherly support of Uzbekistan,
Kazakhstan and the Kyrgyz Republic. Tajikistan also thanks
the United States and all the other countries of Europe and
Asia that extended the hand of assistance to us during
terrible and dark days.
We hope that Tajikistan will quickly be removed from
the blacklist of conflict areas. In this respect, we count upon
the tangible assistance of the world community in restoring
our national economy, which has been destroyed by war and
by natural disasters. A country which is rich in natural
resources, which has an attraction in terms of its economic
prospects, needs purposeful assistance in order to be reborn.
Allow me to express the hope that that assistance and that
support will naturally, in accordance with generally accepted
principles in world practice, be given to my country.
Tajikistan, which has gone through the horrors of a
civil war, views with great concern the course of events in
the hot spots of our planet. We know of the pain and
suffering of the people of Somalia. We feel the full depth
and senselessness of the tragedy of the peoples of the former
Yugoslavia, the deadlocked events which have taken place
in the Caucasus of the post-Soviet era. We also know
firsthand how destructive is the force of local conflicts. That
is why we make an urgent appeal to the world community
to multiply its efforts to end, and to prevent, that type of
conflict. We are firmly convinced that the force of arms, no
matter how threatening and frightening they may be, cannot
solve a single contentious issue.
In this connection, we are seriously concerned by the
uncontrolled and unsanctioned trade in arms in areas of
intense instability. Essentially, what is happening is a
massive arming of entire regions. Indeed, we can imagine
how unbelievably difficult it is to take away from a
population weapons that they have illegally obtained. On
the basis of our own bitter experience, we loudly speak out
about the danger of that fateful trend.
Today, this destructive impact on our economy has
been joined by another: the aspiration of a number of
countries to acquire nuclear weapons or the technology to
produce them. As a country which has the technology for
mining and initially processing uranium, we categorically
oppose the use of that priceless source of energy for
non-peaceful purposes.
We state our unconditional support for the
Non-Proliferation Treaty, and we hope that the conference of
the States parties to that Treaty, scheduled for 1995, will
decide to extend it indefinitely.
As the Assembly knows, the end of the cold war and
bipolar confrontation gave rise to great hopes on the part of
the peoples of the world. Unfortunately, events have not yet
justified many of these hopes. None the less, there is one
place in the world where notable political events have been
observed. We are deeply satisfied with the historic
agreements reached between the Palestine Liberation
Organization and the State of Israel on mutual recognition.
We welcome the decision of the United States of
America to recognize the Palestine Liberation Organization,
and we commend that great country for its role in supporting
peace and stability on earth.
The questions which the General Assembly will be
discussing at its forty-eighth session show that there is now
an onward rush towards the interdependence of nations. In
Tajikistan we are convinced of this.
We commend the peace-keeping and humanitarian
efforts of the United Nations. We are especially proud of
Tajikistan’s initiative to include institutions of the
Commonwealth of Nations in the broad peace-keeping
activities on the territory of our country; that initiative has
not been ignored.
The mandate for the presence in Tajikistan of the
Special Envoy of the Secretary-General, Mr. Ismat Kittani,
has been extended. The Republic has fruitfully worked with
the United Nations Observer Mission, the representative of
the High Commissioner for Refugees, and the representatives
of other international non-governmental organizations.
Our special gratitude goes to the Security Council of
the United Nations, which constantly monitors developments
in the situation in and around Tajikistan. We sincerely hope
that the efforts of the community of nations will be
increasingly focused on ensuring the conditions for
sustainable development.
8 General Assembly - Forty-eighth session
We wholeheartedly support the principles and
recommendations of Agenda 21. We feel that accomplishing
that Agenda’s important goals, such as the transfer of
technology and resources, will have a favourable impact on
disaster areas such as the Aral Sea and areas of great
poverty.
In conclusion, I would like to assure the Assembly that
my people, who have now embarked upon establishing their
own statehood and have overcome considerable difficulties
in so doing, look to the future with a feeling of great and, I
hope, justified optimism.
We will spare no effort, we shall use all our energy, in
building a genuinely legal, democratic and enlightened State
which will not fail to take a worthy place among the
civilized countries of the world.
